Citation Nr: 1235697	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-01 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a prostate gland disability, to include as secondary to a low back disability.

4.  Entitlement to service connection for erectile dysfunction, to include as due to Agent Orange exposure.


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran had active service from September 1966 to August 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from March 2000, February 2008, and May 2009 rating decisions of the San Juan, Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board observes that the issue of entitlement to service connection for PTSD was adjudicated by the RO in a February 2000 decision and the Veteran subsequently perfected an appeal with the claim.  However, a review of the record shows that the issue was initially adjudicated by the RO in a March 2000 decision and that an appeal was timely perfected in August 2000.  However, the record does not show that the RO subsequently certified the August 2000 appeal to the Board for appellate consideration.  Accordingly, the issue has been on appeal since 2000.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's PTSD claim, the record reflects that on his August 2000 VA Form 9, he indicated that he desired a BVA hearing at local VA office before a Member of the BVA.  However, a January 2009 VA Form 9 provided in response to a January 2009 Statement of the Case for the PTSD issue, shows that the Veteran indicated that he did not want a BVA hearing.  Yet, there is no evidence that the Veteran expressly withdrew his original request for a hearing in August 2000.  In light of the conflicting statements, it is unclear whether the Veteran still desires to appear at a Board hearing.  

The Court has held that where there has been a determination that the veteran is entitled to SSA benefits, the records concerning that decision are often needed by the VA for evaluation of pending claims, and must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, the medical records from SSA pertaining to any original award of disability benefits and any continuing award of benefits should be requested and associated with the claims file.  In this case, the record contains a July 2000 Social Security Administration (SSA) award letter indicating that the Veteran became entitled to disability benefits beginning February 2000.  However, the actual determination granting such benefits and the clinical records considered therein are not of record.  The record does not reflect that the RO has sought to obtain those medical records.  Such records may be useful in adjudicating the Veteran's claims. 

Accordingly, the case is REMANDED for the following action:

1.  Unless the Veteran specifically withdraws a request for a hearing, the AOJ should schedule a hearing before a Member of the Board. 

2.  Contact the Social Security Administration and seek to obtain a copy of all clinical records which were considered in adjudicating the Veteran's claim for SSA disability benefits.

3.  Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


